Citation Nr: 0916711	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  06-18 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for nerve problems, to 
include adjustment disorder and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1963 to August 
1966.  He additionally had unverified periods of active duty 
for training while a member of the Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 Regional Office (RO) in 
Muskogee, Oklahoma rating decision, which denied the claims 
on appeal.  The Board notes that both claims were remanded in 
a March 2006 Board decision, in order to afford the Veteran a 
statement of the case (SOC) from the RO.

Subsequent to the last supplemental statement of the case 
(SSOC), dated in August 2007, additional medical evidence was 
added to the claims file.  In September 2007 the Veteran 
submitted an additional statement regarding his alleged in-
service stressors, without providing a waiver of initial 
review by the RO.  If an SOC or SSOC is prepared before the 
receipt of further evidence, an SSOC must be issued, as 
provided in 38 C.F.R. § 19.31 (2008), unless the additional 
evidence is duplicative or not relevant to the issue(s) on 
appeal.  38 C.F.R. § 19.37(a) (2008).  In this case, the 
Board finds that the newly obtained evidence is not pertinent 
because it is duplicative of other stressor statements in the 
claims file and includes only vague references to incidents 
that could not be verified without dates or locations.  The 
stressor information would not lead to the verification of 
the Veteran's alleged traumatic events or establish an 
element necessary to service-connect the Veteran's nerves 
problem.  Therefore, the Board finds a Remand for RO 
consideration of the newly acquired evidence would serve no 
useful purpose.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran are to be avoided); see also 38 C.F.R. § 
19.31(b)(1). Consequently, the Veteran's claims are ready for 
appellate review.




FINDINGS OF FACT

1.  The Veteran did not engage in combat, and there is no 
corroboration or verification of the occurrence of the 
Veteran's claimed in-service stressors.

2.  The preponderance of the evidence is against finding that 
the Veteran has nerve problems, to include adjustment 
disorder and depression, that is etiologically related to a 
disease, injury, or event in service.


CONCLUSIONS OF LAW

1.  Service connection for PTSD is not warranted.  See 38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).

2.  Service connection for nerve problems is not warranted.  
See 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims for service connection, 
the Veteran's Administration (VA) has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the Veteran of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the Veteran 
is expected to provide; and (4) request that the Veteran 
provide any evidence in his possession that pertains to the 
claim.  The requirement of requesting that the Veteran 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.

The VCAA letter dated in May 2005 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b)(1) (2008); Quartuccio, at 
187.  The Veteran was advised that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  The letter informed him that additional information 
or evidence was needed to support his claims, and asked him 
to send the information or evidence to VA.  See Pelegrini II, 
at 120-21.  At that time, the RO also provided the Veteran 
with a questionnaire to assist him in providing information 
as to his alleged in-service stressors.  Another letter 
issued in April 2007 also satisfied the duty to notify 
provisions.  At that time, the RO enclosed a VA Form 21- 
0781a, Statement in Support of Claim for Service Connection 
for Post Traumatic Stress Disorder Secondary to Personal 
Trauma, and requested that he complete it with as much 
specificity as possible. 

Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records, relevant 
personnel records regarding unit and dates of assignment, 
participation in combat operations, wounds in action, awards 
and decorations, and official travel outside the United 
States, and relevant VA medical records are in the file.  The 
Board notes the VA also obtained records from the Social 
Security Administration (SSA).  All records identified by the 
Veteran as relating to the claim have been obtained, to the 
extent possible.  The Board finds that the record contains 
sufficient evidence to make a decision on the claim.  VA has 
fulfilled its duty to assist.

With respect to the Veteran's claim for service connection 
for PTSD, in the May 2005 notification letter, the RO 
included a PTSD Questionnaire, requesting specific 
information regarding the Veteran's alleged in-service 
stressors.  The Veteran did not return the Questionnaire, so 
in April 2007 the RO sent the Veteran a second letter, this 
one requesting specific information about his personal trauma 
incidents that resulted in PTSD.  The Veteran did not respond 
to the April 2007 letter.  In September 2007, the Veteran 
submitted a letter detailing alleged in-service stressors, 
but he provided no full names of others involved, dates or 
place of occurrence, or any specific details of the claimed 
stressors that would allow for verification.       
 
The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2008); 38 C.F.R. § 
3.159(c)(4) (2008).  With respect to the claim for service 
connection for PTSD, as discussed in more detail below, the 
relevant and determinative issue of the claim is 
corroboration of the alleged in-service stressors.  An 
examination would at best a diagnosis of PTSD, but would not 
confirm that the alleged stressors actually occurred.  
Therefore, it would be futile to delay appellate 
consideration of this claim to develop evidence that is not 
determinative and would not substantiate the claim.

As to the claim for service connection for nerve problems, VA 
has a duty to provide a VA examination when the record lacks 
evidence to decide the Veteran's claim and there is evidence 
of: (1) a current disability; (2) an in-service event, 
injury, or disease; and (3) some indication that the claimed 
disability may be associated with the established event, 
injury, or disease.  Id.; see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  As will be discussed in greater detail 
below, the Board believes that there is no credible evidence 
suggesting an association between any current psychiatric 
disability and any event, injury, or disease in service.  
Thus, VA is not required to provide the Veteran with a VA 
examination in conjunction with this claim. 
 
Thus, the Board finds that VA has satisfied the duty to 
assist the Veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); see also Sabonis, 
supra. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008).  That 
an injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2008). 

To establish service connection for a disorder there must be: 
(1) medical evidence of the current disability; (2) medical, 
or in certain circumstances, lay evidence of the in-service 
incurrence of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Gutierrez v. Principi 19 
Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 
247, 253 (1999)).  Service connection, furthermore, may be 
granted when a chronic disease or disability is not present 
in service, but there is evidence of continuity of 
symptomatology after service.  See 38 C.F.R. §3.303(b) 
(2008).

PTSD

Service connection for PTSD specifically requires medical 
evidence establishing a diagnosis of the disability, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  See 38 C.F.R. § 3.304(f) (2008). 
 
If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f)(1) (2008); see also, 38 
U.S.C.A. § 1154(b) (West 2002 & Supp. 2008).  Otherwise, the 
law requires verification of a claimed stressor.  Where a 
determination is made that the Veteran did not "engage in 
combat with the enemy," or the claimed stressor is unrelated 
to combat, the Veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the 
record must include service records or other credible 
evidence that supports and does not contradict the Veteran's 
testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau, 9 Vet. App. at 395-396; Cohen v. Brown, 10 Vet. 
App. 128, 42 (1997). 

The Veteran contends that he has PTSD as the result of his 
active duty combat service.  Specifically, the Veteran 
reports that while serving in Germany he was involved in a 
fight with a group of black or African-American fellow 
soldiers.  Thereafter, the group allegedly harassed the 
Veteran for his remaining time in Germany.  The Veteran 
claims members of the group would strike him in the back and 
kidneys.  In the only concrete example provided by the 
Veteran, he asserts, "On one particular morning, I awoke to 
find a black male at 3 am standing above my sleeping bag with 
a knife...I knew he was going to stab me."  As a result of 
these in-service incidents, the Veteran reports that he has 
been unable to keep a job, "be around groups or individuals, 
or supervisors.  I have a constant fear of black people.  I 
have a fear of attack.  I have a fear [of] persecution.  I 
have a fear of retaliation."  The Veteran contends these 
experiences caused or contributed to his developing PTSD.  

In order to grant service connection for PTSD based on 
personal assault, there must be credible supporting evidence 
of record that the alleged stressors actually occurred in 
order to warrant service connection.  As noted above, the RO 
provided the Veteran with a letter dated in May 2005 
requesting he detail the specific alleged stressors, 
including specific dates and locations.  The Veteran did not 
respond.  The RO sent a second later, dated in April 2007, 
again requesting specific stressor information.  The Veteran 
again failed to respond.  In September 2007, the Veteran 
submitted a letter detailing alleged in-service stressors, 
but he provided no full names of others involved, dates or 
place of occurrence, or any specific details of the claimed 
stressors that would allow for verification.

If a PTSD claim is based on personal assault in service, 
evidence from sources other than the Veteran's records may 
corroborate the Veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals or 
physicians; tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy.  38 C.F.R. § 3.304(f)(3).

The claims file includes statements from several friends of 
the Veteran.  While these letters discuss his current 
symptomatology, they do not discuss any in-service stressors.  
The Veteran's personnel records do not indicate poor 
performance appraisals, excessive tardiness or absence, or 
requests to change shifts, living arrangements, or duty 
stations, nor does the Veteran allege any of the foregoing.    

No chronic psychiatric condition, to include PTSD, is shown 
in service.  The Veteran was not diagnosed with PTSD as a 
result of personal assault or any other chronic psychiatric 
condition in service.  Even if a chronic condition was not 
shown during service, service connection may be established 
under 38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology or under 38 C.F.R. § 3.303(d) if the evidence 
shows a disease first diagnosed after service was incurred in 
service.  

After service, the first mention in medical records in the 
claims file of psychiatric problems is a June 2000 VA 
treatment record involving complaints of neck pain wherein 
the Veteran referenced having a diagnosis of depression and 
to be taking medication for the condition.  Treatment records 
from August 2001 indicate an Axis I diagnosis of Adjustment 
Disorder with Depression, Alcohol Abuse in Remission.  At 
that time, the Veteran's chief complaint was depression that 
he could not physically perform the tasks he could prior to a 
post-service car accident.  In June 2005, the Veteran 
reported feeling depressed because he "has tremor, 
arthritis."  

In September 2005, the Veteran first discussed his alleged 
PTSD and in-service stressors.  The Veteran reported having 
an abusive father who suffered from PTSD and an in-service 
incident that involved getting drunk and fighting with a 
group of black or African-American fellow military personnel, 
who subsequently harassed him for the remainder of his tour.  
The Veteran claimed to have been "made the scape goat" and 
that he had a "miserable" time in service following the 
fight.  He reported feeling "messed up" following service 
and would get angry and quit every job after no more than 
three (3) years.  The Veteran reported irritability, pain, 
difficult going to sleep, nightmares about things that did 
not occur, hypervigilence, increased startle response, being 
uncomfortable around other people, and etiologically unclear 
worries after hearing a helicopter.  The treating physician 
assessed the Veteran as having Depression, with Symptoms of 
PTSD from Childhood Re-Inforced by Army Experience.  In 
October 2005 the Veteran complained of nightmares about war 
and being killed in battle.  He admitted to not taking his 
medication prescribed for depression.  Finally, in April 
2007, as part of treatment the Veteran was provided a PTSD 
screen, which was negative.  Thus, the Veteran has noted 
symptoms of PTSD, but has not been given a diagnosis of PTSD.  
Indeed, the most recent medical evidence of record indicates 
a negative screen for PTSD. 

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence.  "Just because a 
physician or other health professional accepted appellant's 
description of his Vietnam experiences as credible and 
diagnosed appellant as suffering from PTSD does not mean the 
[Board is] required to grant service connection for PTSD."  
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The Board 
is not required to accept a veteran's uncorroborated account 
of his active service experiences.  See Swann v. Brown, 5 
Vet. App. 229, 233 (1993); Wood v. Derwinski, 1 Vet. App. 
190, 192 (1991). 
 
In this case, there is no evidence of record supporting the 
Veteran's claimed in-service stressors.  The Veteran's 
personnel and treatment records do not support the Veteran's 
claimed in-service stressors.  The personal statements 
submitted by the Veteran's friends do not address the alleged 
in-service stressors.  The Veteran has neither alleged nor 
submitted any evidence that assist the RO in verifying any of 
his alleged in-service stressors.

Although the Veteran's primary basis for his claim for 
service connection for PTSD is based on the alleged personal 
assaults discussed above, the Board notes that the Veteran 
had earlier referenced a history of combat service as a basis 
for granting service connection.  In this regard, the 
Veteran's DD-214 indicates an MOS of Light Weapons Infantry 
and nearly three (3) years of overseas service in Europe 
between 1963 and 1966.  The Board notes that the Veteran was 
not stationed in a combat zone during service.  In this case, 
the Veteran has not reported any alleged in-service stressors 
that were combat-related, and there is no basis for otherwise 
finding that he served in combat.  Moreover, the Veteran's 
DD-214 does not indicate any medals or awards for service in 
combat.  Based on the foregoing, the Board concludes the 
Veteran did not engage in combat. 
 
Furthermore, after considering the information provided by 
the Veteran with respect to his alleged in-service stressors, 
the Board concludes that there appears to be insufficient 
detail so as to allow for verification.  Without such 
additional detail, further investigation by the RO to verify 
his alleged stressors would be futile.    

As there is no credible supporting evidence that the claimed 
in-service stressor occurred, the Board concludes that an 
essential element required for an award of service connection 
for PTSD is lacking.  Consequently service connection for 
PTSD is denied.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 
2001).

Nerves Problem

The Veteran also claims that he suffers from other 
psychiatric disability related to his military service, which 
he has described as "nerve problems."  As noted above, the 
service treatment records do not document that the Veteran 
received treatment for or was diagnosed with any psychiatric 
disability in service and psychiatric evaluation at the 
Veteran's August 1963 entrance examination and at the May 
1966 separation examination was normal.

As discussed above, sometime prior to June 2000, the Veteran 
appears to have been diagnosed with depression.  In August 
1997, however, a comprehensive examination of the Veteran 
found no psychiatric issues.  A formal Axis I diagnosis of 
Adjustment Disorder with Depression, Alcohol Abuse in 
Remission was made in August 2001.  During that examination, 
the Veteran's chief complaint was depression based on his 
inability to physically do what he used to do, presumably as 
a result of the Veteran's post-service car accident.  The 
Veteran reported the depression had been "really bad" for 
the preceding four (4) years and had begun a medication 
regimen two (2) weeks prior to the examination.  The examiner 
listed the Veteran's report of his father having been 
alcoholic and abusive.  The examiner noted the Veteran's 
military service, but no notation of it having any impact on 
her ultimate diagnosis.  Her Axis IV diagnosis was Financial 
Stress.  In September 2001 the Veteran reported that his 
physical pain "pulls him down emotionally."  In June 2005, 
the Veteran reported feeling depressed because he "has 
tremor, arthritis."  As noted above, the Veteran's diagnosis 
of depression was continued in September and October 2005.  
Notably, for the first time these examinations included 
reports of symptomatology attributed to the Veteran's 
military service.  Specifically, the September 2005 medical 
record noted the claimed in-service stressors addressed 
above.

Thus, there is medical evidence showing that the Veteran has 
been diagnosed with adjustment disorder with depression.  The 
pertinent question, therefore, is whether the Veteran has an 
in-service injury or disease that has been medically linked 
to his current psychiatric condition.  Based on the 
preponderance of the evidence, the Board concludes he does 
not.  

In support of his claim, the Veteran reports experiencing 
nightmares, an inability to get along with people, severe 
depression, and suicidal thoughts as a result of his military 
service.  He also submitted two (2) letters, dated in August 
2005, from friends who described the Veteran as suffering 
from nightmares, panic attacks, severe depression, suicidal 
thoughts, an inability to get along with others, and 
difficulty sleeping.    

The Board notes that the Veteran's statements regarding his 
psychiatric symptoms and post-service continuity of 
symptomatology were considered.  Credibility, however, is an 
adjudicative and not a medical determination.  The Board has 
"the authority to discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  Madden v. 
Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, 
the "inherent characteristics" of the Veteran's statements 
as to the circumstances of his psychiatric symptoms are 
inconsistent with the objective medical record.  There is no 
documented record of psychiatric symptoms in service, nor 
does the Veteran assert having actually received treatment.  
After service through June 2005, the Veteran consistently 
attributed his depression and other psychiatric issues to his 
post-service car accident and resulting physical 
disabilities.  

In the first document in which the Veteran provided any 
detail as to his in-service stressors, which was the Notice 
of Disagreement received in August 2005, he referred 
specifically to his "combat service" during the "cold 
war."  He reported having suicidal thoughts, nightmares, and 
severe depression as a result of those experiences.  No 
reference was made to any personal assault.  As noted, up 
until that time, his VA treatment records show complaints of 
depression, and clinical findings suggesting that his 
emotional problems were related to a post-service car 
accident and resulting disabilities.  It was only during a 
September 2005 examination that he first mentioned having 
gotten drunk and being in a fight with several black men, who 
later continued to harass him throughout service.  However, 
during a subsequent examination in October 2005, he reported 
having nightmares about being in war and being killed in 
battle.  Significantly, no reference was made at that time to 
having been harassed in service.  In August 2007, he 
submitted the first statement directly to the RO in which he 
provided any information as to his in-service stressors.  At 
that time, he made no reference to having been in a fight 
while drunk, but only discussed having been regularly 
harassed by a group of black men in service, to include 
waking up at night to find one standing over his bed holding 
a knife.

As noted above, the Veteran's only documented overseas 
service was in Europe in the 1960's, although when he first 
filed his claim for compensation he specifically 
characterized his service as having been in combat.  In 
August 1997, a comprehensive examination of the Veteran found 
no psychiatric issues.  A formal Axis I diagnosis of 
Adjustment Disorder with Depression, Alcohol Abuse in 
Remission was made in August 2001, but during that 
examination, the Veteran reported that his depression was 
based on his inability to physically do what he used to do, 
presumably as a result of the Veteran's post-service car 
accident.  The Veteran reported the depression had been 
"really bad" for the preceding four (4) years, and the 
examiner listed the Veteran's report of his father having 
been alcoholic and abusive.  The examiner noted the Veteran's 
military service, but no notation of it having any impact on 
her ultimate diagnosis.  Her Axis IV diagnosis was Financial 
Stress.  In September 2001 and June 2005, the Veteran 
reported experiencing depression due to his physical 
disabilities.  

Given the Veteran's inconsistency and unreliability as a 
historian, as demonstrated by his assertions of having served 
in combat, the Board finds the Veteran's report of having 
been subject to harassment and experiencing emotional 
problems in service also not credible.  Furthermore, even if 
it was accepted that harassment and accompanying psychiatric 
symptomatology did occur in service, the Board further finds 
that there is no credible evidence of a continuity of 
symptomatology since service, as shown by the negative August 
1997 examination, and the subsequent treatment records 
between 2001 and 2005 attributing his emotional problems to 
physical disabilities sustained following service.

In light of the above, the Board has again considered the 
September 2005 medical record that included the Veteran's 
report of current psychiatric symptomatology that he 
attributed to his military service.  Although it is unclear 
the precise bases on which the treating professional relied 
in making her diagnosis, she appears to have ascribed 
significant weight to the Veteran's representations 
associating his depression symptoms to events during military 
service.  Accordingly, the Board considers the 2005 diagnosis 
to be based on incorrect factual premises and, therefore, of 
no probative value here.  See Reonal v. Brown, 5 Vet. App. 
458 (1993); see also Kowalski v. Nicholson, 19 Vet. App. 171, 
179 (2005) (holding that the Board may reject a medical 
opinion that is based on facts provided by the Veteran that 
have been found to be inaccurate or that are contradicted by 
other facts of record).  Instead, the Board relies on the 
Veteran's multiple attributions of depression symptoms to his 
post-service car accident and resulting physical difficulties 
and the Veteran's August 2001 diagnosis in reliance on those 
representations.

The Board acknowledges the assertions of the Veteran's 
friends that he has a psychiatric disorder related to his 
military service.  Certainly, the friends can attest to 
factual matters of which they have first-hand knowledge, such 
as nightmares and trouble sleeping.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  They are not, 
however, competent to diagnose any medical disorder or render 
an opinion as to the cause or etiology of any current 
disorder because there is no evidence that they have the 
requisite medical knowledge or training.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997) (stating that competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence).  In this instance, therefore, the Veteran's 
friends as lay persons have not been shown to be capable of 
making medical conclusions, especially as to complex medical 
diagnoses such as depression and other psychiatric disorders.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining in footnote 4 that a veteran is competent to 
provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).

In summary, the Veteran has offered no credible evidence of 
an in-service psychiatric injury or aggravation and no 
medical professional linking an in-service injury to a 
current psychiatric disability.  For these reasons, the Board 
concludes that the preponderance of the evidence is against 
the claim, and that service connection for a low back 
condition is not warranted.  See 38 U.S.C.A. § 5107(b) (West 
2002 & Supp. 2008); see generally Gilbert, supra. 




ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for a nerves problem, to 
include adjustment disorder and depression, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


